NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                             JAMIE T., Appellant,

                                        v.

           DEPARTMENT OF CHILD SAFETY, A.F., Appellees.

                             No. 1 CA-JV 16-0419
                              FILED 3-16-2017


           Appeal from the Superior Court in Maricopa County
                             No. JD528510
                 The Honorable Rodrick Coffey, Judge

                                  AFFIRMED


                                   COUNSEL

Robert D. Rosanelli, Phoenix
Counsel for Appellant

Arizona Attorney General’s Office, Mesa
By Nicholas Chapman-Hushek
Counsel for Appellee
                           JAMIE T. v. DCS, A.F.
                            Decision of the Court



                      MEMORANDUM DECISION

Judge James P. Beene delivered the decision of the Court, in which
Presiding Judge Diane M. Johnsen and Judge Margaret H. Downie joined.


B E E N E, Judge:

¶1             Jamie T. (“Mother”) appeals the termination of her parental
rights to A.F. For the following reasons, we affirm.
              1


                FACTS AND PROCEDURAL HISTORY

¶2             In February 2015, A.F.’s grandparents filed a dependency
petition alleging Mother and Father abused drugs and Father was abusive
to A.F. A.F. was adjudicated dependent.

¶3             In order to work toward reunification, the Department of
Child Services (“DCS”) referred Mother for random drug screening,
substance abuse and domestic violence treatment, parent-aide and
parenting skills, and psychological and psychiatric evaluations. Mother
continually missed appointments, and rarely engaged in these services.
Mother also tested positive for marijuana and opiates on multiple
occasions. DCS also referred Mother for a psychological evaluation, but
Mother did not appear for the evaluation, instead informing DCS that she
would contact a provider for this service. However, Mother failed to
engage in this service for several months. Eventually, Mother did
participate in a psychological evaluation and was diagnosed with substance
abuse disorders, trauma and stressor-related disorders, and borderline
intellectual functioning.

¶4           Based on the psychological examination, DCS referred
Mother for additional services in July 2016, but Mother rejected them. The
superior court also directed DCS to put in a specialized parent-aide referral
if Mother consistently visited A.F. for thirty days, but Mother failed to do
so. DCS then moved to terminate Mother’s parental rights to the child
based on a history of chronic substance abuse, Arizona Revised Statutes


1      The parental rights of A.F.’s father (“Father”) were also terminated,
but he is not a party to this appeal.



                                     2
                            JAMIE T. v. DCS, A.F.
                             Decision of the Court

(“A.R.S.”) section 8-533(B)(3), as well as the nine-month out-of-home
placement ground under A.R.S. § 8-533(B)(8)(a) (2017).2

¶5            After the severance hearing, the superior court terminated
Mother’s parental rights to A.F. Mother timely appealed the termination of
her parental rights. We have jurisdiction pursuant to A.R.S. §§ 8-235 (2017),
12-120.21(A)(1) (2017), and 12-2101(A)(1) (2017).

                                DISCUSSION

¶6             Custody of one’s children is a fundamental, but not absolute,
right. Michael J. v. Ariz. Dep’t. of Econ. Sec., 196 Ariz. 246, 248, ¶¶ 11-12
(2000). The superior court may terminate a parent’s rights upon clear and
convincing evidence of one of the statutory grounds in A.R.S. § 8-533(B),
and upon finding by a preponderance of the evidence that termination is in
the best interests of the child. Michael J., 196 Ariz. at 248-49, ¶ 12. We review
the superior court’s termination order for an abuse of discretion; we will
affirm the order unless its factual findings are clearly erroneous, “that is,
unless there is no reasonable evidence to support them.” Audra T. v. Ariz.
Dep’t of Econ. Sec., 194 Ariz. 376, 377, ¶ 2 (App. 1998).

¶7             Mother asserts that DCS did not provide timely and
appropriate reunification services that were tailored to her borderline
intellectual functioning.

¶8             Before parental rights may be terminated on the grounds
alleged here, DCS must prove by clear and convincing evidence that it
made concerted efforts to preserve the child-parent relationship. Mary Ellen
C. v. Ariz. Dep’t of Econ. Sec., 193 Ariz. 185, 192, ¶ 33 (App. 1999); Vanessa H.
v. Ariz. Dep’t of Econ. Sec., 215 Ariz. 252, 255-56, ¶¶ 18-20 (App. 2007). DCS
“must provide a parent with the time and opportunity to participate in
programs designed to improve the parent’s ability to care for the child.
And, although futile efforts are not required, [DCS] must undertake
measures with a reasonable prospect of success in reuniting the family.”
Jordan C. v. Ariz. Dep’t of Econ. Sec., 223 Ariz. 86, 94, ¶ 20 (App. 2009)
(internal quotations omitted).

¶9            Mother relies on Mary Ellen C. as support for her contention
that DCS failed to provide the necessary services to preserve her
relationship with A.F. Her reliance is misplaced. In Mary Ellen C., DCS did
not refer or offer services to mother until a year after the dependency

2     Absent material revisions after the relevant date, we cite a statute’s
current version.


                                       3
                            JAMIE T. v. DCS, A.F.
                             Decision of the Court

adjudication, and once offered, mother diligently followed up with DCS
services, obtained employment, and stabilized her housing situation. 193
Ariz. at 187-89, ¶¶ 7, 10-11, 20.

¶10           Here, on the other hand, DCS provided ample opportunities
and services to Mother for reunification, including referrals and services for
transportation, substance abuse treatment, drug testing, counseling, a
parent aide, a psychological evaluation and a psychiatric evaluation.
Mother either failed to attend these services, or rarely participated when
she did attend. Despite Mother’s lack of efforts, DCS continued to refer her
to services and Mother continued to miss appointments and ignore
referrals. In short, Mother failed to remedy her situation despite diligent
efforts by DCS.

¶11            Lastly, Mother contends that DCS failed to timely refer her for
services after the psychological evaluation, and failed to refer her to services
that were appropriate for her learning disabilities. The superior court,
however, found that “[e]ven if DCS had promptly referred the
recommended services for Mother, it would not change the fact that Mother
did virtually nothing to demonstrate her sobriety . . . .” The superior court’s
finding is supported by Mother’s failed drug tests, and admission of
narcotics use three weeks prior to her psychological evaluation. The
superior court found that “Mother could have participated in a
psychological evaluation in August 2015,” well before the termination
proceeding. Instead, Mother delayed the evaluation until nine months after
the initial referral. The superior court found that DCS did attempt to
provide tailored services based on Mother’s learning disabilities, offering
Mother a specialized parent-aide on the condition that Mother consistently
visited A.F. for 30 days. Mother, however, failed to comply. See In re Matter
of the Appeal in Maricopa Cty. Juv. Action No. JS-501568, 177 Ariz. 571, 576 &
n.1 (App. 1994) (If a parent makes only “sporadic, aborted attempts to
remedy” the circumstances, termination is appropriate. Compliance
requires more than de minimis effort). We find no error in the superior
court’s conclusions that DCS made diligent efforts to provide Mother with
appropriate reunification services.




                                       4
                        JAMIE T. v. DCS, A.F.
                         Decision of the Court

                            CONCLUSION

¶12          For the foregoing reasons, we affirm the superior court’s
order terminating Mother’s parental rights.




                        AMY M. WOOD • Clerk of the Court
                        FILED: AA




                                      5